DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of prior U.S. Patent No. 11,126,070. This is a statutory double patenting rejection.

Instant Application ‘441
Patent ‘070
Claim 2:  An apparatus comprising: a body, comprising: a surface having an opening, the opening allowing a projector, configured to project visible light onto a projection surface, to be removably inserted into, and to reside at least partially within, the body; a plurality of flexible appendages configured to mount the apparatus to, or place the apparatus on, an object; and at least one control, configured to control an operation of a projector that is inserted into the body.
Claim 1:  An apparatus comprising: a body comprising a plurality of flexible appendages configured to mount the apparatus to or place the apparatus on an object, the body comprising a surface having an opening; and a projector removably inserted into the opening so as to reside at least partially within the body, the projector being configured to project visible light onto a projection surface; wherein the body includes at least one control for controlling an operation of the projector.
Claim 3: wherein the at least one control includes a sensor for sensing an environmental condition around the apparatus.
Claim 2:  wherein the at least one control includes a sensor for sensing an environmental condition around the apparatus.
Claim 4:  wherein the environmental condition relates to an amount of ambient light around the apparatus.
Claim 3:  wherein the environmental condition relates to an amount of ambient light around the apparatus.
Claim 5:  wherein the at least one control is configured to automatically adjust at least one of a brightness and a color saturation of visible light projected by the projector in response to sensing the amount of ambient light around the apparatus.
Claim 4:  wherein the at least one control is configured to automatically adjust at least one of a brightness and a color saturation of visible light projected by the projector in response to sensing the amount of ambient light around the apparatus.
Claim 6:  wherein the at least one control includes at least one of a button and a port usable for connecting a peripheral device to the projector.
Claim 5:  wherein the at least one control includes at least one of a button and a port usable for connecting a peripheral device to the projector.
Claim 7:  wherein the plurality of flexible appendages are usable for mounting the apparatus to or placing the apparatus on an object, the plurality of flexible appendages comprising a first appendage and a second appendage, the first appendage being deformable in a first way and the second appendage being deformable in a second way that is different from the first way.
Claim 6: wherein the plurality of flexible appendages are usable for mounting the apparatus to or placing the apparatus on an object, the plurality of flexible appendages comprising a first appendage and a second appendage, the first appendage being deformable in a first way and the second appendage is being deformable in a second way that is different from the first way.
Claim 8:  wherein the first way is one of the group consisting of bending, twisting, wrapping around, curving and straightening, and the second way is another of the group.
Claim 7:  wherein the first way is one of the group consisting of bending, twisting, wrapping around, curving and straightening, and the second way is another of the group.
Claim 9:  comprising one or more wires disposed within the body, the one or more wires being arranged to extend around at least a portion of a projector inserted into the body and into one or more of the plurality of flexible appendages, the one or more wires being a heat sink.
Claim 8:  wherein one or more wires are disposed within the body and arranged to extend around at least a portion of the projector and into one of the plurality of flexible appendages, wherein the one or more wires are a heat sink.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of prior U.S. Patent No. 11,126,070. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant Application merely broaden the scope of the claims of the ‘070 Patent.

Instant Application ‘441
Patent ‘070
Claim 10: A method of producing an apparatus, comprising an act of: (A) forming a body of the apparatus, the body comprising a surface having an opening, the opening allowing a projector, configured to project visible light onto a projection surface, to be removably inserted into, and to reside at least partially within, the body; wherein the act (A) comprises forming the body so as to comprise: a plurality of flexible appendages configured to mount the apparatus to, or place the apparatus on, an object; and at least one control for controlling an operation of a projector that is inserted into the body.
Claim 1:  An apparatus comprising: a body comprising a plurality of flexible appendages configured to mount the apparatus to or place the apparatus on an object, the body comprising a surface having an opening; and a projector removably inserted into the opening so as to reside at least partially within the body, the projector being configured to project visible light onto a projection surface; wherein the body includes at least one control for controlling an operation of the projector.
Claim 11:  wherein the act (A) comprises forming the body so as to comprise at least one control comprising a sensor for sensing an environmental condition around the apparatus.
Claim 2:  wherein the at least one control includes a sensor for sensing an environmental condition around the apparatus.
Claim 12:  wherein the environmental condition relates to an amount of ambient light around the apparatus.
Claim 3:  wherein the environmental condition relates to an amount of ambient light around the apparatus.
Claim 13:  wherein the at least one control is configured to automatically adjust at least one of a brightness and a color saturation of visible light projected by the projector in response to sensing the amount of ambient light around the apparatus.
Claim 4:  wherein the at least one control is configured to automatically adjust at least one of a brightness and a color saturation of visible light projected by the projector in response to sensing the amount of ambient light around the apparatus.
Claim 14:  wherein the act (A) comprises forming the body so as to comprise at least one control comprising at least one of a button and a port usable for connecting a peripheral device to the projector.
Claim 5:  wherein the at least one control includes at least one of a button and a port usable for connecting a peripheral device to the projector.
Claim 15:  The method of claim 10, wherein the act (A) comprises forming the body so as to comprise a plurality of flexible appendages usable for mounting the apparatus to or placing the apparatus on an object, the plurality of flexible appendages comprising a first appendage and a second appendage, the first appendage being deformable in a first way and the second appendage being deformable in a second way that is different from the first way.
Claim 6: wherein the plurality of flexible appendages are usable for mounting the apparatus to or placing the apparatus on an object, the plurality of flexible appendages comprising a first appendage and a second appendage, the first appendage being deformable in a first way and the second appendage is being deformable in a second way that is different from the first way.
Claim 16:  wherein the first way is one of a group consisting of bending, twisting, wrapping around, curving and straightening, and the second way is another of the group.
Claim 7:  wherein the first way is one of the group consisting of bending, twisting, wrapping around, curving and straightening, and the second way is another of the group.
Claim 17:  wherein the act (A) comprises forming the body so as to comprise one or more wires disposed within the body as a heat sink, the one or more wires being arranged to extend around at least a portion of a projector that is inserted into the body and into one or more of the plurality of flexible appendages.
Claim 8:  wherein one or more wires are disposed within the body and arranged to extend around at least a portion of the projector and into one of the plurality of flexible appendages, wherein the one or more wires are a heat sink.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        6 September 2022

/BAO-LUAN Q LE/Primary Examiner, Art Unit 2882